DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Receipt is acknowledged of the amendment filed 4/22/2021. Claims 1 and 25 have been amended. Claims 3-23 and 27 have been cancelled. Claims 1, 2, 24-26 and 28 are pending and an action is as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 24-26, 28  are rejected under 35 U.S.C. 103 as being unpatentable over Zill et al. US PG Pub. 2009/0210519 (hereinafter Zill), in view of Xing US PG Pub 2016/0234783.

	transmitting network access device localization information to a localization server (an update, comprising localization information in the form of addressing information, is sent from the target host 102 to a resolution server 114) [Zill, Figure 6]; 
	transitioning into sleep mode [Zill, Figure 6 "⦸ Sleep")]; 
	receiving (415) a wake-up frame from an access router [Zill, FIgures 2 (Resolution server assists in sending the wake up target_host frame via the intermediate hop of router 206_T which forwards the wake up target_host frame onward to the target host 102) and see Figure 6]; 
	transitioning (120) to awake mode upon receipt of the wake-up frame (upon receipt of the wake up target_host frame, the target host 102 transitions from the sleep state to a wakeup state  [Zill, Figure 6 "✓ Wakeup"]); 
wherein the localization information comprises information specific to said network access device and an IP address of said access router (Zill teaches wherein information (the IP address assigned to the target host is transmitted from the target host) is specific to (referencing by routing path (path segment between router 206_T to host 102) as per Figure 2 in order to reach the destination addressed target host) the target host 102 (interpreted as the network access device) and the router 206 (interpreted as the access router) additionally note that Xing, ¶128 discloses the AP device wakeup address is an IP address)),
	while Zill teaches transmitting updated localization information (set new wakemeaddress z.z.z.z for establishing connection between the hosts)[Zill, Fig. 7], it does not explicitly disclose that the update is sent to the localization server.
	However, Xing teaches transmitting updated localization information (updated wakeup address when the AP switches from sleep to an awake state) to said localization server (wakeup server) for 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Zill, indicating a method and system of registering address information of sleep capable devices on the network with the teaching of Xing indicating that the updated address information may be obtained upon the devices transition from a sleep state to a wake state. The resulting benefit of the combination would have been the ability to maintain connectivity between devices during dynamic reconfiguration phases of the network.

	Regarding claim 25, Zill teaches a network access device (network device of Figures 3, 6 and 11 of Zill), comprising: 
A transmitter configured to: transmit network access device localization information to a localization server (an update, comprising localization information in the form of addressing information, is sent from the target host 102 to a resolution server 114) [Zill, Figure 6 and also see the related transmission hardware reflected in network interface 1160a of Figure 11 and Figure 3 (for communication)]; and 
	Receiver configured to (415) receive a wake-up frame from an access router [Zill, FIgures 2 (Resolution server assists in sending the wake up target_host frame via the intermediate hop of router 206_T which forwards the wake up target_host frame onward to the target host 102) and see Figure 6 and also see the related hardware reflected in network interface 1160a of Figure 11 and Figure 3 (for communication)]; 
⦸ Sleep") also see the related hardware reflected in 1120a of Figure 11 and Figure 3 (for processing)];   and
 transition (120) the network access device to awake mode upon receipt of the wake-up frame (upon receipt of the wake up target_host frame, the target host 102 transitions from the sleep state to a wakeup state  [Zill, Figure 6 "✓ Wakeup"  and also see the related hardware reflected in 1120a of Figure 11 and Figure 3 (for processing)]); 
wherein the localization information comprises information specific to said network access device and an IP address of said access router (Zill teaches wherein information (the IP address assigned to the target host is transmitted from the target host) is specific to (referencing by routing path (segment router between 206_T to host 102) as per Figure 2 in order to reach the destination addressed target host) the target host 102 (interpreted as the network access device) and the router 206 (interpreted as the access router) additionally note that Xing, ¶128 discloses the AP device wakeup address is an IP address)).
	while Zill teaches transmitting updated localization information (set new wakemeaddress z.z.z.z for establishing connection between the hosts)[Zill, Fig. 7 and also see the related hardware reflected in network interface 1160a of Figure 11 and Figure 3 (for communication)], it does not explicitly disclose that the update is sent to the localization server.
	However, Xing teaches transmitting updated localization information (updated wakeup address when the AP switches from sleep to an awake state) to said localization server (wakeup server) for establishing a connection between the network access device (AP device) and a client device (terminal device) [Xing, Figure 4, ¶124 (sleep to awake state change may result in updated address transmission to the wakeup server) ¶226].


	Regarding claim 2, the combination of Zill, in view of Xing teaches the method according to claim 1, wherein said network access device is implemented by a gateway or a set top box (Xing, teaches wherein the network access device is a gateway, shown as an access point device of Figure 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Zill, indicating a method and system of registering address information of sleep capable devices on the network with the teaching of Xing indicating that the devices may be an access point. The resulting benefit of the combination would have been the ability to reduce power consumed on subnetworks by routing devices.

	Regarding claim 26, the combination of Zill, in view of Xing teaches the network access device according to claim 25, wherein said network access device is a gateway or a set top box (Xing, teaches wherein the network access device is a gateway, shown as an access point device of Figure 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Zill, indicating a method and system of registering address information of sleep capable devices on the network with the teaching of Xing indicating that the devices may be an access point. The resulting benefit of the combination would have been the ability to reduce power consumed on subnetworks by routing devices.

	Regarding claim 24, Zill, in view of Xing teaches the method according to claim 1, wherein said updated localization information comprises an IP address of said network access device [Zill, Figure 7].

	Regarding claim 28, Zill, in view of Xing teaches the network access device according to claim 25, wherein said updated localization information comprises an IP address of said network access device [Zill, Figure 7].

Response to Arguments
Applicant's arguments filed 4/22/2021 have been fully considered but they are not persuasive.

The Applicant states, “Claims 23 and 27 are rejected under 35 U.S.C. § 103 as being unpatentable over Zill, in view of Xing as applied to claims 1 and 25 respectively above, and further in view of McLaggan et al. US PG Pub. 2005/0025179 (hereinafter McLaggan).

None of the cited references, alone or in combination, disclose the following aspects of claims 1 or 25:
...wherein the localization information comprises information specific to said network access device and an IP address of said access router.

Xing merely discloses that the wakeup address is an address of a wakeup communications module (See Zing at If 0128 (“...where the wakeup address of the AP device M is an address of a wakeup communications module, which is configured to wake up the AP device M, in the AP device M.”)). 
However, neither Xing nor McLaggan disclose that the localization information sent to the localization server “comprises information specific to said network access device and an IP address of said access router.” First, the wakeup address in Xing is not equivalent to the localization information recited in claim 1. Unlike the localization information, which is stored in a localization server located at the service provider, the wakeup address is simply included in a registration request (See Xing at ¶ 108 (“The registration request includes the identity of the AP device and the wakeup address of the AP device.”)) and stored in a wakeup server.

Importantly, the wakeup server in Xing is not akin to the localization server. The wakeup server in Xing is used to wake up an access point, while the localization server stores localization information, which may include information relating to the gateway. The localization server does not send the wake-up frame to the gateway. Rather, that is performed by the access router.”

The Examiner disagrees. The Examiner relies upon the combination of Zill, in view of Xing to teach the limitations addressed above in the Applicant’s Remarks. Specifically Zill, in view of Xing is relied upon using the following rationale applied to the claim limitation as found below:

“wherein the localization information comprises information specific to said network access device and an IP address of said access router (Zill teaches wherein information (the IP address assigned to the target host is transmitted from the target host) is specific to (referencing the shown routing path (segment between 206 T & 102) as per Figure 2 in order to reach the destination addressed target host) the target host 102 (interpreted as the network access device) and the router 206 (interpreted as the access router) additionally note that Xing, ¶128 discloses the AP device wakeup address is an IP address))”
The other claims are not allowable based on the rationale applied above.

As a final thought the Examiner notes that the Applicant’s position is understood however there could be more clarification added to help the claims overcome the applied prior art. On its face, the claim language does not explicitly recite or suggest how or in what ways the localization information, which comprises information, is specific to said network access device and an IP address of said access router.  The Applicant’s Representative may schedule an interview with the Examiner for discussing such clarification measures.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LONNIE V SWEET/Primary Examiner, Art Unit 2467